DETAILED ACTION
Claims 1-18 are pending.  Claims 1 and 10 have been amended.  Claims 1-18 are rejected.
The instant application has provisional application No. 62/676,447 filed on 05/25/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al., Patent Application Publication No. 2010/0274714 (hereinafter Sims) in view of Slesinsky, Patent Application Publication No. 2002/0059280 (hereinafter Slesinsky) and Atreya et al., Patent Application Publication No. 2019/0228186 (hereinafter Atreya).

Regarding claim 1, Sims teaches:
computing hardware of at least one processor and a memory operably coupled to the at least one processor (Sims Paragraph [0025], general context of computer-executable instructions, such as routines executed by a general-purpose computer); and
instructions that, when executing on the computing hardware, cause the computing hardware to implement (Sims Paragraph [0025], general context of computer-executable instructions, such as routines executed by a general-purpose computer):
an intake engine configured to: receive an input schema conforming to a first platform-specific schema definition language and an intake template defining one or more translation operations required to convert from the first platform-specific schema definition language to a platform-neutral schema definition language (Sims Paragraph [0040], the application may serialize the preset to a markup language such as Extensible Markup Language (XML). This data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators), and
convert the input schema to a platform-neutral schema based on the intake template (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
a repository configured to store a schema record comprising the platform-neutral schema and a deployment record (Sims Fig. 4, shows modifying the preset to conform to the neutral schema followed by storing the XML file and modified preset in the library); and
a deployment engine configured to: receive a request for the schema record (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), an identification of a target database system requiring a second platform-specific schema definition language (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620 (Slesinsky teaches the database)), and an output template defining one or more translation operations required to convert from the platform-neutral schema definition language to the second platform-specific schema definition language (Sims Paragraph [0046], For example, user 612a utilizes Apple Final Cut Pro, which uses presets having an FXPIug Schema 620a, Paragraph [0051], computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620),
convert the platform-neutral schema to an output schema conforming to the second platform-specific schema definition language based on the output template (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), and
Sims does not expressly disclose:
A database schema management system comprising:
update the deployment record to associate the schema record with the target database system to indicate each target database system on which the platform-neutral schema has been deployed and a deployment status.
However, Slesinsky teaches:
A database schema management system comprising (Slesinsky Paragraph [0029], During installation or an upgrade process for a software application, the software installer 318 loads a configuration file that describes the table structure ("schema") employable by databases):
update the deployment record to associate the schema record with the target database system to indicate each target database system on which the platform-neutral schema has been deployed and a deployment status (Slesinsky Paragraph [0029], During installation or an upgrade process for a software application, the software installer 318 loads a configuration file that describes the table structure ("schema") employable by databases, XML is preferable since it easily allows the schema to be written in a database-neutral manner (Atreya teaches the deployment status)).
The claimed invention and Slesinsky are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sims and Slesinsky to have combined Sims and Slesinsky.  One of ordinary skill in the art would recognize the benefits of updating a database with neutral schema in order to ensure that the schema will work.
Sims in view of Slesinsky does not expressly disclose:
a deployment status.
However, Atreya teaches:
a deployment status (Atreya Paragraph [0118], the signature 364, and/or the status into the predefined schema or with the object 360 (e.g., for deployment)).
The claimed invention and Atreya are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sims in view of Slesinsky and Atreya to have combined Sims in view of Slesinsky and Atreya.  One of ordinary skill in the art would recognize that the combination of Sims and Slesinsky could be modified with the teaching of Atreya to add a deployment status in order to indicate that it has been deployed.

Regarding claim 9, Sims in view of Slesinsky and Atreya teaches:
The system of claim 1, wherein the input schema comprises a predefined translation section associated with the second platform-specific schema definition language (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
wherein the intake engine is further configured to store the predefined translation section in the platform-neutral schema without converting the predefined translation section (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators); and
wherein the deployment engine is further configured to insert the predefined translation section into the output schema without converting the predefined translation section (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators).

Regarding claim 10, Sims teaches:
receiving an input schema conforming to a first platform-specific schema definition language and a intake template defining one or more translation operations required to convert from the first platform-specific schema definition language to a platform-neutral schema definition language (Sims Paragraph [0040], the application may serialize the preset to a markup language such as Extensible Markup Language (XML). This data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
converting the input schema to a platform-neutral schema based on the intake template (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
storing a schema record comprising the platform-neutral schema and a deployment record in the repository (Sims Fig. 4, shows modifying the preset to conform to the neutral schema followed by storing the XML file and modified preset in the library);
receiving a request for the schema record (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), an identification of a target database system requiring a second platform-specific schema definition language (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620 (Slesinsky teaches the database)), and an output template defining one or more translation operations required to convert from the platform-neutral schema definition language to the second platform-specific schema definition language (Sims Paragraph [0046], For example, user 612a utilizes Apple Final Cut Pro, which uses presets having an FXPIug Schema 620a, Paragraph [0051], computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620);
converting the platform-neutral schema to an output schema conforming to the second platform-specific schema definition language based on the output template (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620); and
Sims does not expressly disclose:
A method for managing database schemas in a computing system comprising a repository, the method comprising:
updating the deployment record to associate the schema record with the target database system to indicate each target database system on which the platform-neutral schema has been deployed and a deployment status.
However, Slesinsky teaches:
A method for managing database schemas in a computing system comprising a repository, the method comprising (Slesinsky Paragraph [0029], During installation or an upgrade process for a software application, the software installer 318 loads a configuration file that describes the table structure ("schema") employable by databases):
updating the deployment record to associate the schema record with the target database system to indicate each target database system on which the platform-neutral schema has been deployed and a deployment status (Slesinsky Paragraph [0029], During installation or an upgrade process for a software application, the software installer 318 loads a configuration file that describes the table structure ("schema") employable by databases, XML is preferable since it easily allows the schema to be written in a database-neutral manner (Atreya teaches the deployment status)).
The claimed invention and Slesinsky are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sims and Slesinsky to have combined Sims and Slesinsky.  One of ordinary skill in the art would recognize the benefits of updating a database with neutral schema in order to ensure that the schema will work.
Sims in view of Slesinsky does not expressly disclose:
a deployment status.
However, Atreya teaches:
a deployment status (Atreya Paragraph [0118], the signature 364, and/or the status into the predefined schema or with the object 360 (e.g., for deployment)).
The claimed invention and Atreya are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sims in view of Slesinsky and Atreya to have combined Sims in view of Slesinsky and Atreya.  One of ordinary skill in the art would recognize that the combination of Sims and Slesinsky could be modified with the teaching of Atreya to add a deployment status in order to indicate that it has been deployed.

Regarding claim 13, Sims in view of Slesinsky and Atreya further teaches:
The method of claim 10, further comprising providing an output comprising the differences between a first schema record and a second schema record (Sims Paragraph [0045], system automatically provides for translation of these schema differences such that a preset usable by a first application and conforming to a first schema associated with the first application can be modified to conform to a second schema associated with a second application).

Regarding claim 18, Sims in view of Slesinsky and Atreya further teaches:
The method of claim 10, wherein converting the input schema to the platform-neutral schema further comprises detecting a predefined translation section associated with the second platform-specific schema definition language in the input schema and storing the predefined translation section in the platform-neutral schema without conversion (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators); and
wherein converting the platform-neutral schema to the output schema further comprises inserting the predefined translation section into the output schema without conversion (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators).

Claims 2-5, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Slesinsky, Atreya, and Bolohan et al., Patent Application Publication No. 2012/0023080 (hereinafter Bolohan).

Regarding claim 2, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the deployment engine is communicably coupleable to the target database system and is further configured to install the output schema on the target database system.
However, Bolohan teaches:
wherein the deployment engine is communicably coupleable to the target database system and is further configured to install the output schema on the target database system (Bolohan Paragraph [0005], schema version is not the same as the database schema version used to create the database and the updated database schema is installed).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 3, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
herein the repository is configured to store a plurality of schema records, each schema record further comprising a version identifier.
However, Bolohan teaches:
herein the repository is configured to store a plurality of schema records (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier), each schema record further comprising a version identifier (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 4, Sims in view of Slesinsky, Atreya, and Bolohan further teaches:
The system of claim 3, further comprising a comparator configured to provide an output comprising one or more differences between a first schema record and a second schema record (Sims Paragraph [0045], system automatically provides for translation of these schema differences such that a preset usable by a first application and conforming to a first schema associated with the first application can be modified to conform to a second schema associated with a second application).

Regarding claim 5, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the intake engine is further configured to validate the input schema based on one or more design criteria.
However, Bolohan teaches:
wherein the intake engine is further configured to validate the input schema based on one or more design criteria (Bolohan Paragraph [0044], verify that the database schema version used to generate the database is the same as the expected schema version).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 11, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
further comprising installing the output schema on the target database system.
However, Bolohan teaches:
further comprising installing the output schema on the target database system (Bolohan Paragraph [0005], schema version is not the same as the database schema version used to create the database and the updated database schema is installed).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 12, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the schema record further comprises a version identifier.
However, Bolohan teaches:
wherein the schema record further comprises a version identifier (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 14, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
further comprising validating the input schema based on one or more design criteria.
However, Bolohan teaches:
further comprising validating the input schema based on one or more design criteria (Bolohan Paragraph [0044], verify that the database schema version used to generate the database is the same as the expected schema version).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Claims 6, 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Slesinsky, Atreya, and Zhang, Patent Application Publication No. 2017/0185921 (hereinafter Zhang).

Regarding claim 6, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the deployment engine is further configured to evaluate a configuration of the target database system and to provide an output indicating a compatibility level between the configuration and the output schema.
However, Zhang teaches:
wherein the deployment engine is further configured to evaluate a configuration of the target database system and to provide an output indicating a compatibility level between the configuration and the output schema (Zhang Paragraph [0031], proprietary data into client training data 225 that is compatible with the customized data schema 215).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 8, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the schema record further comprises a user identifier, and wherein the repository is further configured to provide an output including the user identifier associated with the schema record.
However, Zhang teaches:
wherein the schema record further comprises a user identifier, and wherein the repository is further configured to provide an output including the user identifier associated with the schema record (Zhang Paragraph [0039], meta data schema 310 may include a user identifier, contexts, and a label. A client may customize the meta data schema 310 to indicate that the user identifier).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 15, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
further comprising evaluating a configuration of the target database system and providing an output indicating a compatibility level between the configuration and the output schema.
However, Zhang teaches:
further comprising evaluating a configuration of the target database system and providing an output indicating a compatibility level between the configuration and the output schema (Zhang Paragraph [0031], proprietary data into client training data 225 that is compatible with the customized data schema 215).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 17, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
further comprising storing a user identifier in the schema record.
However, Zhang teaches:
further comprising storing a user identifier in the schema record (Zhang Paragraph [0039], meta data schema 310 may include a user identifier, contexts, and a label. A client may customize the meta data schema 310 to indicate that the user identifier).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Slesinsky, Atreya, and Shukla et al., Patent Application Publication No. 2014/0280047 (hereinafter Shukla).

Regarding claim 7, Sims in view of Slesinsky and Atreya teaches parent claim 1.
Sims in view of Slesinsky and Atreya does not expressly disclose:
wherein the schema record further comprises an approval log and wherein the deployment engine is further configured to refuse the request for the schema record based on the approval log.
However, Shukla teaches:
wherein the schema record further comprises an approval log and wherein the deployment engine is further configured to refuse the request for the schema record based on the approval log (Shukla Paragraph [0024], the parsing process may identify the "firstname" and "lastname" fields of the "teacher" record as unexpected fields that violate the hierarchical schema definition, and may refuse to import the document 106 citing a schema validation error).
The claimed invention and Shukla are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Shukla to have combined Sims and Shukla.  One of ordinary skill in the art would recognize the benefits of refusing requests that are recorded to have failed validation.

Regarding claim 16, Sims in view of Slesinsky and Atreya teaches parent claim 10.
Sims in view of Slesinsky and Atreya does not expressly disclose:
further comprising storing an approval log in the schema record and refusing the request for the schema record based on the approval log.
However, Shukla teaches:
further comprising storing an approval log in the schema record and refusing the request for the schema record based on the approval log (Shukla Paragraph [0024], the parsing process may identify the "firstname" and "lastname" fields of the "teacher" record as unexpected fields that violate the hierarchical schema definition, and may refuse to import the document 106 citing a schema validation error).
The claimed invention and Shukla are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Shukla to have combined Sims and Shukla.  One of ordinary skill in the art would recognize the benefits of refusing requests that are recorded to have failed validation.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

On pages 8-9, Applicant argues against the Slesinsky reference, the Examiner disagrees.  Applicant argues that Slesinsky teaches that a schema can be deployed to a database rather than a database on which is schema is deployable.  Slesinsky teaches the installer determines if a schema implemented by a particular database system matches a schema employable by the particular database system (Paragraph [0020]).  This shows that the particular database does have the schema deployed since it is implemented by the particular database.  Therefore, Slesinsky does disclose a schema deployed on a database.

Applicant’s arguments, see pages 7-9, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Atreya reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                  

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164